Citation Nr: 1313176	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tumor on spinal cord (C5 schwannoma).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966, with additional inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011, when the issue remaining on appeal was remanded for additional development.  The September 2011 Board decision granted the Veteran's appeal with regard to two other issues, and additionally remanded the issue of entitlement to service connection for eczema/skin rash.  During the processing of this remand, the RO issued an August 2012 rating decision granting service connection of eczema; as this was a grant of the complete benefit sought  with regard to that issue, the eczema issue is no longer on appeal.  The only issue remaining in appellate status at this time is that of entitlement to service connection for tumor on spinal cord (C5 schwannoma).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his history of a cervical spine tumor is etiologically linked to his military service; specifically, the Veteran contends that the tumor is the result of his exposure to herbicides during service in Vietnam.

In brief, the Veteran's documented service in-country in Vietnam entitles him to a presumption of exposure to certain herbicide agents.  Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Although the evidence clearly reflects that the Veteran was diagnosed and treated for a C5 schwannoma, only a malignant schwannoma is presumed to be associated with exposure to herbicide agents.  Review of the claims-file reveals no evidence of record resolving the question of whether the Veteran's C5 schwannoma was malignant.  None of the medical evidence associated with the diagnosis, removal, or pathological study of the tumor indicates that it was malignant; however, the set of these records currently in the claims file appears to be possibly incomplete in a significant respect.

The Board's September 2011 remand noted that the claims file contains a set of private hospital records pertaining to the August 2003 surgical removal of the Veteran's cervical spine tumor at the UCSF Medical Center.  This set of records was submitted by the Veteran's representative and contains the surgical report of the operation as well as at least part of a "surgical pathology" report concerning the excised tumor.  The Board considers the surgical pathology findings to be of great potential importance in this case, as the question of whether the Veteran's schwannoma was malignant could be a decisive fact in the outcome of this issue on appeal.

The Board's September 2011 remand explained that the submitted records from UCSF Medical center appear to be incomplete, and that the complete set of records would seem to be highly pertinent to the issue remaining on appeal.  The Board's remand directed that the RO/AMC should request the entirety of the Veteran's treatment records from UCSF Medical Center (or any other associated pertinent treatment provider) concerning the surgical removal and pathology details of the Veteran's schwannoma.  The Board's remand directed that the RO/AMC should secure any necessary releases to request such records.

Regrettably, the Board finds that there has not been substantial compliance with the directives of the September 2011 remand.  The AMC sent a letter to the Veteran in October 2011 stating, in pertinent part:

On your application, you indicated that you received treatment from UCSF Medical Center.

Please note that we are attempting to obtain a completed copy of your records from the above listed facility.  In addition to any other associated pertinent treatment providers.  In connection with the surgical removal and pathology of your schwannoma.

If you've received medical treatment from any private physicians or hospitals and you would like us to obtain your treatment records, please complete a separate VA Form 21-4142 for each non-VA provider ....

The Veteran did not respond to the October 2011 letter, and in August 2012 the AMC issued a supplemental statement of the case continuing the denial of the claim on the basis that no new evidence had been received.  It appears that no further effort of obtain the sought UCSF Medical Center records was undertaken, likely due to the absence of an authorizing release from the Veteran for those records.  However, the Board finds that the language of the October 2011 letter to the Veteran was unclear and potentially misleading to the Veteran.  By indicating to the Veteran that the UCSF records were known to VA and that VA was undertaking an attempt to obtain them, it was not reasonably apparent that the subsequent instruction requesting a completed VA Form 21-4142 to identify private providers and initiate VA assistance in obtaining records specifically pertained to the search for the critical UCSF records.  The letter did not make is reasonably clear that, in fact, no meaningful attempt to obtain the critical UCSF records could commence without the Veteran providing an appropriate release for that facility.  Moreover, after the Veteran was told that an attempt to obtain these records was underway, no subsequent communication or documentation notified the Veteran that the records had not been obtained (until the August 2012 supplemental statement of the case denied the claim).

Especially in light of the high potential significance of the sought UCSF Medical Center records, the Board seeks to avoid prejudice to the Veteran's claim which may reasonably arise from the absence of those records due to a confusing and unclear communication to the Veteran.  In this regard, the Board believes that it is most appropriate to remand this case for the issuance of a clarifying letter to the Veteran to provide: (1) notice that the complete set of treatment records from UCSF Medical Center do not appear to be currently of record, and (2) a clear explanation of the steps the Veteran must take to initiate VA assistance in obtaining records from UCSF Medical Center (to include, as appropriate, that he provide a release (VA Form 21-4142) specific to the UCSF Medical Center).

The Board finds that an adequately clear communication regarding the steps necessary to obtain these private medical records is essential to adequate compliance with the Board's September 2011 remand.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

The Veteran is reminded that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a new letter to the Veteran clearly providing: (a) notice that the complete set of treatment records from UCSF Medical Center do not appear to be currently of record, and (b) a clear explanation of the steps the Veteran must take to initiate VA assistance in obtaining records from UCSF Medical Center (to include, as appropriate, that he provide an appropriate release (VA Form 21-4142) specific to the UCSF Medical Center).


Upon obtaining any necessary releases, the RO/AMC should take appropriate action to request complete copies of all pertinent treatment records from UCSF Medical Center (or any other associated pertinent treatment provider) concerning the surgical removal and pathology details of the Veteran's schwannoma.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Following completion of the above (including providing the Veteran with an appropriate opportunity to respond to the letter directed above), and any other necessary development, the issue remaining on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


